Citation Nr: 1120519	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected degenerative joint disease and internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1982 to November 1985 and from February 1988 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma denied service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected degenerative joint disease of the left knee.

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected degenerative joint disease of the left knee.  The Veteran contends that he has degenerative joint disease of the lumbar spine on both direct and secondary bases.  He contends that he first experienced back pain in service and was first treated for his pain in 1996 while still on active duty.  See April 2007 statement.  The Board observes that the Veteran's service treatment records (STRs) are not available.  See November 2004 National Personnel Records Center (NPRC) printout.  A March 2007 letter from A.M., D.C. shows that he treated the Veteran from January 1996 to September 1999.  However, no treatment records from Dr. A.M. have been obtained.  In light of the March 2007 letter showing treatment while on active duty, along with the Veteran's contentions and the fact that his STRs are not available, the Board finds that a remand is necessary to obtain pertinent chiropractic treatment records from Dr. A.M.

With regards to the Veteran's contention that his degenerative joint disease of the lumbar spine is secondary to his service-connected left knee disability, the Veteran submitted a letter from T.C., D.C. dated in January 2007.  Dr. T.C. opined that the Veteran's left knee condition altered his gait and structural balance, which caused the Veteran's lumbar spine disorder.  The Board observes that no treatment records from Dr. T.C. have been obtained.  

The Veteran also submitted a letter from M.J., M.D. dated in January 2007, which shows that multiple other physicians opined that the Veteran's left knee exacerbated his back condition due to poor gait and structural balance.  No records from Dr. M.J. have been obtained either.  

Also, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Tulsa, Oklahoma.  Thus, pertinent ongoing treatment records, dated from October 2010, should be obtained and associated with the claims folder on remand. 

Additionally, the Veteran was provided a VA examination in April 2007, which was apparently not performed by an orthopedist or a general practitioner, but was instead performed by an anesthesiologist.  See hearing transcript, pgs, 10-12.  The examiner opined that the degenerative joint disease of the Veteran's lumbar spine was less likely due to his bilateral knee condition because minimal degenerative joint disease of the knees could not cause degenerative joint disease in the lumbar spine.  The Board observes, however, that the examiner did not opine as to whether the Veteran's service-connected knee disorders aggravated his lumbar spine disorder.  Because Dr. M.J.'s January 2007 letter raises the issue of aggravation by indicating that the Veteran's left knee disability exacerbated his back condition, the Board finds that the April 2007 VA examination was not adequate and that a new one is necessary that addresses the issue of aggravation.  

Furthermore, although the Veteran reported to the examiner that he had back pain in service, no opinion regarding service connection on a direct basis was provided.  Therefore, a new examination is also necessary to address service connection on a direct basis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be provided an examination with either an orthopedist or a general practitioner with the appropriate expertise to address the presented questions below.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service back treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. A.M. from January 1996 to September 1999; Dr. T.C. since 2004; Dr. M.J.; and from the VAMC in Tulsa, Oklahoma since October 2010.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any lumbar spine disorder that he may have.  The Veteran should be scheduled for an examination with an orthopedist or a general practitioner with appropriate expertise.  If such a medical profession is not available at the VAMC nearest to the Veteran, then the Veteran should be scheduled for a fee-based QTC examination instead.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lumbar spine disorder shown on examination is either directly related to his military service or was caused or aggravated by his service-connected knee disabilities (degenerative joint disease of both knees and internal derangement of the left knee).  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the service connection issue on appeal.  If this benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


